IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                 :   NO. 514
 MAGISTERIAL DISTRICTS WITHIN THE              :
 47th JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :



                                             ORDER

PER CURIAM

       AND NOW, this 13th day of September 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 47th Judicial District (Cambria County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within Cambria

County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:


 Magisterial District 47-1-01                         City of Cambria
 VACANT                                               City of Johnstown (Wards 1-4, 9-
                                                      16, 18-21)
                                                      Conemaugh Township

 Magisterial District 47-1-02                         Ferndale Borough
 Magisterial District Judge Susan Gindlesperger       Geistown Borough
                                                      Scalp Level Borough
                                                      Southmont Borough
                                                      Westmont Borough
                                                      Richland Township (Wards 1, 2, 4-
                                                      6, 9-11)
                                                      Stonycreek Township
                                                      Upper Yoder Township


 Magisterial District 47-1-03                         Daisytown Borough
 Magisterial District Judge Kevin Price               Dale Borough
                                                      City of Johnstown (Wards 5-8, 17)
                                                      Lorain Borough
Magisterial District 47-3-01                   Brownstown Borough
Magisterial District Judge Mary Ann Zanghi     East Conemaugh Borough
                                               East Taylor Township
                                               Franklin Borough
                                               Jackson Township
                                               Lower Yoder Township
                                               Middle Taylor Township
                                               Nanty Glo Borough
                                               Vintondale Borough
                                               West Taylor Township

Magisterial District 47-3-03                   Allegheny Township
Magisterial District Judge John Prebish, Jr.   Ashville Borough
                                               Cassandra Borough
                                               Chest Springs Borough
                                               Cresson Borough
                                               Cresson Township
                                               Gallitzin Borough
                                               Gallitzin Township
                                               Lilly Borough
                                               Loretto Borough
                                               Munster Township
                                               Portage Borough
                                               Portage Township
                                               Sankertown Borough
                                               Tunnelhill Borough
                                               Washington Township

Magisterial District 47-3-05                   Barr Township
Magisterial District Judge Michael Zungali     Chest Township
                                               Clearfield Township
                                               Dean Township
                                               Elder Township
                                               Hastings Borough
                                               Northern Cambria Borough
                                               Patton Borough
                                               Reade Township
                                               Susquehanna Township
                                               West Carroll Township
                                               White Township

Magisterial District 47-3-06                   Adams Township
Magisterial District Judge Richard Varner      Conemaugh Township
                                               Croyle Township
                                               Ehrenfeld Borough
                                               Richland Township (Wards 3, 7, 8)
                               South Fork Borough
                               Summerhill Borough
                               Summerhill Township
                               Wilmore Borough

Magisterial District 47-3-07   Blacklick Township
VACANT                         Cambria Township
                               Carrolltown Borough
                               East Carroll Township
                               Ebensburg Borough